Citation Nr: 1825201	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for Lyme disease.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Appellant served on active duty from August 1977 to August 1981. He served in the Air National Guard from January 1982 to February 2009 with periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the RO. 

The Appellant testified at a Board hearing in November 2016 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

VA has provided all appropriate notification and assistance to the Appellant in the development of the claim. The Appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for the appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Appellant's current Lyme disease is not attributable to injury sustained during his period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for Lyme disease are not met. 38 U.S.C. §§ 101(22), (23), (24), 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Lyme Disease

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C. § 101(23)(C); 38 C.F.R. § 3.6(d).

The Appellant contends that he has Lyme disease that onset due to a deer tick bite sustained during his period of ACDUTRA. Service personnel records show that the Appellant served a period of ACDUTRA from August 2, 2004 to August 13, 2004. 

An August 5, 2004 emergency department service treatment record reflects the Appellant's complaint of a tingling/sharp needle-like sensation in the bilateral forearms. He also complained of experiencing slight nausea, questionable diaphoresis, headaches, overheating, minimal shortness of breath, and joint pain at the elbows and knees. His throat was slightly red and he had experienced a recent sore throat. He reported that he had sustained a tick bite one month earlier. This medical record is highly probative both as to the Appellant's subjective reports and the resulting objective findings.  It was generated with a view towards ascertaining the Appellant's then-state of physical fitness and is akin to a statement of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

A November 2004 report of laboratory findings documents that Q-RIBb results were positive, indicative of Lyme disease. 

An April 2009 private treatment record documents that the Appellant was bitten by a deer tick seven days earlier. He reported that he was diagnosed with Lyme disease several years earlier.

The August 2010 report of VA examination documents a diagnosis of Lyme disease. The Appellant reported that he sustained a tick bite in 2004 or 2005. On examination, the examiner opined that it was at least as likely as not that the tick bite described by the Appellant was causing the Lyme disease.

In a January 2017 statement, the Appellant's treating physician reported that the Appellant was bitten by a tick in 2004 and developed paresthesias in the skin, multiple joint pains and mental fog. Laboratory testing confirmed the diagnosis of Lyme disease. The physician concluded that the Appellant had the prolonged consequences of Lyme disease.

Though the Appellant has current Lyme disease, the preponderance of the evidence is against a finding of a linkage between the onset of the Lyme disease and injury sustained during a period of ACDUTRA. Rather, the more probative evidence, i.e., that which is factually informed, indicates that he sustained the tick bite a month prior to his period of ACDUTRA (See August 2004 ACDUTRA service treatment record).  

The Appellant is not competent to link his Lyme disease to a period of ACDUTRA. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Appellant is competent to state that he sustained a tick bite in 2004 and subsequently developed Lyme disease. However, he is a lay person and is not competent to establish that his Lyme disease onset as a result of injury sustained during a period of ACDUTRA. Further, the evidence demonstrates that he sustained the tick bite in approximately July 2004, one month prior to his period of ACDUTRA. Thus, his reports of in-service injury are not credible. Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").


The claim of entitlement to service connection for Lyme disease must be denied. The benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for Lyme disease is denied.


REMAND

The claim for entitlement to service connection for sleep apnea is REMANDED for the following action:

1. Remand is required to afford the Appellant a VA examination to determine whether his current obstructive sleep apnea onset during his period of service. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

2. Schedule the Appellant for a VA examination to determine the nature and likely etiology of his obstructive sleep apnea. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Appellant's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Did the Appellant's obstructive sleep apnea have onset during service or as a result of event or incident of his period of service? 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*December 2007 private treatment record documents an assessment of sleep apnea.

*January 2008 sleep monitoring study report documents a diagnosis of severe obstructive sleep apnea. 

*May 2008 service treatment record reflects the Appellant reported for a private sleep study because of problems with chronic fatigue. Diagnosis was hypersomnia with sleep apnea.

*September 2016 statements from fellow unit members document that the Appellant's military career was cut short because of his obstructive sleep apnea which onset during his period of service.

*An October 2016 statement from the Appellant's former wife documents that his sleep apnea developed over time and gradually became worse. She reported that his symptoms were so disruptive that she was prescribed medication to sleep. She also reported that she was concerned because she would often hear him stop breathing for short periods of time in his sleep.   

*During the November 2016 Board hearing, the Appellant testified that he had episodes of snoring during his first period of service, August 1977 to August 1981; however, manifestations and symptoms of sleep apnea did not become noticeable or problematic until approximately 2006 or 2007. In approximately 2006 or 2007 he began experiencing serious symptoms, including falling asleep at work, falling asleep at traffic lights, headaches, memory loss, snoring and a general chronic fatigue. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing all indicated development, readjudicate the claim.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


